SteRBT, J.
The sole question before this court is whether the payment of a fine and costs in a criminal case renders the conviction moot, so as to preclude review of attack on the conviction or sentence.
The issue of mootness of a criminal case arises only if it is shown that there is no possibility that any collateral legal consequences will be imposed upon the basis of the challenged conviction. Cf. St. Pierre v. United States (1943), 319 U. S. 41; Fiswick v. United States (1946), 329 U. S. 211, 222. In the case at bar, appellant has failed to show that he has a substantial stake in the judgment of conviction winch survives the satisfaction of the judgment imposed on him.
There have been a number of cases decided in which '' the serving of a sentence did not render a case moot because : the conviction, if allowed to stand, would result in collateral disabilities such as a loss of civil rights. United States v. Morgan (1954), 346 U. S. 502; Byrnes v. United States (C. A. 9, 1969), 408 F. 2d 599; Carafas v. LaVallee (1968), 391 U. S. 234 (under state law as result of conviction defendant could not engage in certain businesses, could not'' serve as an official of a labor union, could not vote in elec-, tions, could not serve as a juror); Cordle v. Woody (D. C. Va. 1972), 350 F. Supp. 479 (prisoner was eligible for parole on another sentence and misdemeanor conviction . might have adverse effect on granting of such parole); Street v. New York (1969), 394 U. S. 576, n. 3 (defendant’s employer had instituted proceedings which might result in suspending defendant from work without pay if conviction stood); Fiswick v. United States, supra, 329 U. S. 211 (conviction of an alien could weaken his defense to a deportation proceeding and subject him to the loss of certain civil rights); Avon v. Popa (1953), 96 Ohio App. 147, 150, (it appeared that the fine and costs were paid involuntarily, as under duress to prevent imprisonment).
The record in this case nowhere suggests that the defendant contended at the time of trial, or at any stage of the appellate proceedings, that the payment of the fine and costs would result in any collateral disability which would in any manner affect his civil rights.
*238At the time of trial, the trial court asked the defendant if the conviction in this case would prevent him from going into the military. No answer was made which would support any such claim. After the judgment assessing the line and costs, the state’s attorney, addressing defendant’s counsel, asked:
“Mr. Sawyer: Mr. Beck, I don’t know if you want to appeal the case, do you have any objection to releasing the knife to the custody of the police officer? Mr. Beck: ‘No.’ ”
In defendant’s memorandum filed in the Court of Appeals in opposition to the state’s motion to dismiss the appeal on the basis of mootness., defendant’s counsel made no mention of any claimed disability to his client as a result of the conviction.
On oral argument before this court, in response to a question from the bench, defendant’s counsel stated that he has neither talked to nor seen the defendant since the trial in the Municipal Court.
It is our holding that where a defendant has voluntarily paid a fine in satisfaction of a judgment, evidence must be offered from which an inference can be drawn that he suffers some collateral disability apart from the sentence (in which event the defendant holds a sufficient stake in the judgment to raise a challenge thereto), in order for the defendant to have a right of appeal.

Judgment affirmed*

O’Neill, C. J., Corrigan and P, Brown, JJ., concur.
HebbbRT, J., concurs in the judgment.
Celebrezze and W. Brown, JJ., dissent.